UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                     )
TERRANCE ADAMS,                                      )
                                                     )
                       Plaintiff,                    )
                                                     )
        v.                                           )       Civil Action No. 11-0726 (RJL)
                                                     )
CHIMES DISTRICT OF COLUMBIA, INC.,                   )
                                                     )
                       Defendant.                    )
------------------------------- )

                                      DISMISSAL ORDER


                                       June
                                                  ~
                                              ? <.e ,2011
        For the reasons stated in the accompanying Memorandum Opinion, it is hereby

        ORDERED that defendant's motion to dismiss [#5] is GRANTED AS CONCEDED; and

it is

        FURTHER ORDERED that this action is DISMISSED.

        This is a final appealable Order. See Fed. R. App. P. 4(a).

        SO ORDERED.




                                              United States District Judge